Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-10, 12-16, and 18-20 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations:
Re 1-5 and 7-10: in claim 1, “the light-transmitting component sidewall comprises: a first sidewall, oppositely arranged at an interval with the base sidewall and having a first interval with the base sidewall; and a second sidewall, oppositely arranged at an interval with the base sidewall and having a second interval with the base sidewall, wherein the first sidewall is located at a side of the second sidewall away from the base, the second interval is larger than the first interval, and the sealing component is at least partially arranged between the second sidewall and the base sidewall, and is in close contact with the second sidewall and the base sidewall, respectively.”

Re 12-14: in claim 12, “the base sidewall comprises: a sixth sidewall, arranged opposite to an edge of the light source component in a direction parallel to the bottom plate; a seventh sidewall, arranged opposite to the light-transmitting plate sidewall, the seventh sidewall is located at a side of the sixth sidewall away from the bottom plate and a side of the sixth sidewall away from a center of the bottom plate; and a first platform, respectively connected with the sixth sidewall and the seventh sidewall, wherein an orthographic projection of the light-transmitting plate on a plane where the bottom plate is located overlaps with an orthographic projection of the first platform on the plane where the bottom plate is located.”

Re 15-16 and 18-20: “wherein the lighting module comprises: a base, comprising a bottom plate and a base sidewall arranged on the bottom plate, the base sidewall and the bottom plate enclosing an accommodating groove; a light-transmitting component, at least partially arranged in the accommodating groove to form an accommodating space between the light-transmitting component and the bottom plate, the light-transmitting component comprising a light-transmitting component sidewall, and the light- transmitting component sidewall and the base sidewall being oppositely arranged at an interval; and a sealing component, at least partially arranged between the light-transmitting component sidewall and the base sidewall, and being in close contact with the light-transmitting component sidewall and the base sidewall, respectively, so as to seal the accommodating space the heat sink comprises: a heat sink plate, comprising a plurality of sub heat sink plates, the lighting device comprises a plurality of lighting modules, and the lighting modules are arranged in one-to-one correspondence with the plurality of sub heat sink plates, and the base of each of the plurality of lighting modules is fixed on a corresponding one of the plurality of sub heat sink plates.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875